Citation Nr: 1127532	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-34 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Propriety of recoupment of severance pay from compensation benefits.

2.  Entitlement to an increased disability rating for lumbosacral strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy.

4.  Entitlement to an initial disability rating in excess of 20 percent for cervical spine disc disease.


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to December 1987.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) RO in Winston-Salem, North Carolina.

This case was previously before the Board in November 2010, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.   

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims for increased disability ratings.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran received separation pay in the amount of $16,310.40 upon her separation from service in December 1987.  This amount was deducted from her VA benefits.  



CONCLUSION OF LAW

The claim challenging the recoupment of the overpayment of VA benefits in the amount of $16,310.40 lacks legal merit.  10 U.S.C.A. § 1174 (West 2002 & Supp. 2009); 38 C.F.R. § 3.700 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a claimant of the type of evidence needed to substantiate a claim - including apprising him of whose specific responsibility, his or VA's, it is for obtaining the supporting evidence, and giving him an opportunity to submit any relevant evidence in his possession.  There is also a requirement that VCAA notice, to the extent possible, be provided prior to initially adjudicating the claim (in the interest of fairness), and that VA explain why, on occasions when this is not done, it is nonetheless nonprejudicial and therefore, at most, harmless error.  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not apply.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded ample opportunity to present evidence and argument in support of his appeal.  Therefore, further discussion of the VCAA is not required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

Legal Criteria

The recoupment of a veteran's separation pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2), which states that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.

The implementing regulation, 38 C.F.R. § 3.700(a)(5)(i), provides that, "[w]here entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174a was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of Federal income tax withheld from such pay."  38 C.F.R. § 3.700(a)(5)(i).

An opinion of the VA General Counsel, VAOGCPREC 14-92, concluded that, "[i]n accordance with the provisions of 10 U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces."  See also VAOGCPREC 12-96.  VAOGCPREC 12-96 held that 10 U.S.C.A. § 1174(h)(2) requires that VA recoup from a veteran's VA disability compensation the amount of "nondisability severance pay" received by the veteran under section 631 of Pub. L. No. 96-513.

Analysis

The Veteran was separated from active service in December 1987.  The DD Form 214 indicates that she received separation pay in the amount of $16,310.40.

The Veteran filed a claim seeking VA compensation just prior to leaving service.  In a December 1987 rating decision, service connection was granted for multiple disabilities, each effective December 11, 1987; the rating decision noted that the Veteran received severance pay.  In March 1988, VA informed the Veteran that VA was withholding benefits at the 50 percent rate, effective January 1, 1988.  After an amendment to the award, VA began withholding at a 10 percent rate.  

The recoupment of an amount equivalent to the Veteran's separation pay from her VA disability compensation is required by Congress under 10 U.S.C.A. § 1174(h)(2).  The Board finds that the law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the overpayment of VA compensation in the amount of separation pay received ($16,310.40) by withholding in monthly allotments payments of disability compensation benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(5).

The Board acknowledges the Veteran's concern that the amount withheld should be reduced to reflect taxes paid.  However, the RO was not required to reduce the amount withheld to reflect taxes paid, as the Veteran's severance pay was granted upon her discharge in 1987; for payments of severance were made prior to September 30, 1996, VA is required to recoup disability compensation in an amount equal to the Veteran's severance pay.  If the Veteran wishes, she may request an accounting from the RO of the exact amounts withheld; the Veteran was provided with such accountings as part of her December 2003 Statement of the Case and February 2006 Supplemental Statement of the Case.  

The Board finds that the law, as enacted by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the amount of disability separation pay from payments of VA disability compensation benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(3).  Thus, as VA does not have any discretion in the recoupment of the separation pay, the claim must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Recoupment of separation pay was proper and the appeal is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

With regard to the Veteran's claims of entitlement to an increased disability evaluation for her lumbosacral strain, left lower extremity radiculopathy, and cervical spine disc disease, the Board observes that the Veteran testified in February 2011 that she received treatment related to her service-connected disabilities at the VA Medical Center (VAMC).  The Board acknowledges that the RO has obtained some medical records from the Durham VAMC, dated through May 2006 and dated from January 2009 to November 2010, but points out that treatment records from May 2006 through January 2010 and since November 2010, as reported by the Veteran, have not been associated with her claims file.  These records may contain important medical evidence or confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and other relevant records.  If the RO did make a reasonable effort to obtain all of the Veteran's VA medical treatment records, but they were unavailable, there is no specific indication in the file that these records do not exist or that further attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a duty to request all available and relevant records from Federal agencies, including VA medical records, another search must be made for any additional VA medical records that might be available for consideration in this appeal.  See 38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Veteran contends that her service-connected lumbosacral strain, left lower extremity radiculopathy, and cervical spine disc disease are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was afforded VA examinations in April 2003 and June 2007, and that copies of the examination reports are associated with hers claims file.  Nevertheless, the Veteran indicates that her lumbosacral strain, left lower extremity radiculopathy, and cervical spine disc disease have continued to worsen since her most recent examination, and the Veteran testified that she would be willing to report if scheduled for another examination.  More recent objective characterizations of these conditions and their associated symptomatology are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the veteran appeals the initial rating assigned for his disability, just after establishing his entitlement to service connection for it, VA must consider his claim in this context - which includes determining whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the pendency of his appeal).  See also Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  

Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Additionally, in May 2011, the Veteran submitted additional VA medical records.  At that time, she did not waive her right to have this additional evidence initially considered by the RO (AMC).  Therefore, the RO (AMC) must first consider this additional evidence and issue another supplemental statement of the case (SSOC), as appropriate.  See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete records of the Veteran's treatment at the Durham, North Carolina VA Medical Center, for the period from May 2006 to January 2009 and from November 2010 to the present, including all hospitalization reports.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of her service-connected lumbosacral strain, left lower extremity radiculopathy, and cervical spine disc disease.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to her service-connected lumbosacral strain, left lower extremity radiculopathy, and cervical spine disc disease.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  Following completion of the above, the RO should readjudicate the Veteran's claims, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claims remain denied, the appellant and her representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


